Citation Nr: 1708472	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-23 336	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to cervical degenerative disc disease and facet arthritis.
 
2.  Entitlement to service connection for a lung disability, to include due to ionizing radiation.

3.  Entitlement to an extraschedular rating for bilateral hearing loss disability.
 
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney
 
 

WITNESSES AT HEARINGS ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1961 to April 1970.
 
These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
In January 2008, a hearing was held before a Decision Review Officer at the RO.  In April 2013, a videoconference hearing was held before the undersigned.  
 
In September 2013, the Board remanded the listed issues for further development and denied entitlement to a compensable rating for bilateral hearing loss disability on a schedular basis.  
 
In June 2015, the Board dismissed the claim of entitlement to an extraschedular rating for bilateral hearing loss.  The service connection issues were again remanded for development.  
 
The Veteran appealed the June 2015 dismissal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2016, the Court granted a Joint Motion for Partial Remand (joint motion) vacating the Board's decision and remanding for action consistent with the terms of the joint motion.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The issue of entitlement to an extraschedular rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The preponderance of the probative evidence is against finding that a thoracolumbar spine disability became manifest during or is otherwise related to service, that thoracolumbar arthritis manifested to a compensable degree within one year following discharge from active duty, or that a thoracolumbar spine disability is proximately due to or aggravated by service-connected cervical spine disability.   
 
2.  The preponderance of the probative evidence is against finding that the Veteran has a current lung disorder.
 
 
CONCLUSIONS OF LAW
 
1.  A thoracolumbar spine disability was not incurred during service, thoracolumbar arthritis may not be presumed to have been incurred during service, and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2016).  
 
2.  A lung disability, to include as due to ionizing radiation, was not incurred during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016)..  
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The June 2015 remand directed that an addendum be obtained addressing whether thoracolumbar arthritis was related to service and to provide additional rationale concerning the lumbar strain.  Additional opinion was obtained in July 2015.  In December 2016, the attorney argued that the opinion was inadequate.  Specifically, the attorney noted that the examiner, Dr. T.M., did not complete the prior examinations, that he opined on the diagnosis of an insufficient compression fracture of the lumbar spine and multilevel degenerative spondylosis by mere speculation (as opposed to diagnosed degenerative arthritis of the spine and intervertebral disc syndrome), and that he neglected to consider whether the Veteran's age actually aggravated his back condition.  Further, that the examiner indicated there was no literature to support a link between the Veteran's back changes and service, but neglected to mention what literature he was referencing.  
 
The Board acknowledges that the addendum opinion was provided by a different examiner than those who conducted the February 2014 examinations.  The remand directives, however, specifically stated that if the prior examiner was unavailable, the file should be forwarded to another suitably qualified VA physician examiner.  In this case, the file was forwarded to a VA orthopaedic physician and this is sufficient.  

As concerns the diagnoses, the examiner specifically referenced the degenerative joint disease and intervertebral disc syndrome noted on previous examination.  The examiner also cited to magnetic resonance imaging findings of spondylosis and multilevel degenerative disease as well as the compression fracture at L2.  Thus, these diagnoses were not based on mere speculation, but rather were based on specific radiology findings.  It appears the examiner considered all of the Veteran's diagnoses and ultimately concluded that it was more likely than not that his "current degenerative spine condition and spasms and strain as a result of his current spine condition" were not related to service.  The prior remand did not direct the examiner to consider whether the Veteran's age aggravated his back condition.  The Board finds no basis for asking this question and the absence of this does not render the opinion inadequate.  The Board also acknowledges that the examiner did not specifically list the "literature" he was referring to.  Based on the report as a whole, the Board presumes the physician was referencing medical literature.  The Board does not find it necessary for the examiner to specifically list each medical database or article reviewed.
 
On review, the examiner reviewed the record and discussed relevant evidence in detail.  The examiner provided sufficient rationale for his opinion, to include an alternate etiology (i.e., aging).  The overall opinion is adequate and additional opinion is not warranted.  
 
The June 2015 remand also directed that the claims folder should be forwarded to a pulmonologist to determine the etiology of any diagnosed lung disorder.  This was accomplished in July 2015 and the examiner concluded the Veteran did not have a lung disorder.  In January 2017, the attorney argued the opinion was inadequate because the examiner did not consider that the Veteran had a diagnosis of chronic obstructive pulmonary disease and that he was prescribed Albuterol for his breathing.  
 
The Board has reviewed the opinion and finds it adequate.  That is, the examiner reviewed the claims folder and provided sufficient rationale for the opinion.  The examiner discussed relevant evidence in detail and specifically noted the diagnosis of chronic obstructive pulmonary disease in the record.  Given that review of the claims folder was accomplished, the Board presumes that the examiner was aware that the Veteran had been prescribed Albuterol.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.")  The examiner specifically discussed how the diagnosis of chronic obstructive pulmonary disease is made and how respiratory symptoms are frequently misattributed to chronic obstructive pulmonary disease and how the symptoms such as shortness of breath and wheezing can be due to other medical conditions.  The examiner did not find it surprising that chronic obstructive pulmonary disease was mentioned at times in the problem list or past medical history.  The Board finds no basis for seeking additional opinion.  
 
Analysis
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   
 
Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection may be presumed for certain chronic diseases, including arthritis and bronchiectasis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 
 
Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).
 

Thoracolumbar spine disability
 
In June 2007, the RO denied entitlement to service connection for a low back condition.  The Veteran disagreed with the decision and perfected this appeal.  
 
Throughout the appeal, the Veteran has asserted various theories of entitlement.  In a December 2010 statement, the Veteran contended that there were four separate accidents which ultimately resulted in the spinal damage that is currently being treated.  He argued that the damage to L1 was caused by a submarine accident and the damage to L2 was caused by an automobile accident.  He noted that he rear ended a vehicle in December 1966 and he hit the steering wheel with tremendous force affecting his neck, back, knees, sciatic area and torso.  He also reported two falling hatch incidents as well as a mop bucket/cough incident which damaged his mid and lower back.  Many years later, he injured his back in a post-service job related fall.  In a separate December 2010 statement the Veteran reported that the area of L1-L4 was one of several areas damaged during his service related injury in 1968 when a 2000 pound hatch crushed his neck and back.  
 
Service treatment records show that on enlistment examination in January 1961, the Veteran's spine was reported as normal on clinical evaluation.  In May 1966, the Veteran was seen with complaints of a sprained back.  He stated that he was holding up a training device that he picked up wrong.  The examiner noted a strained left intercostal muscle while lifting.  Record dated December 3, 1966 noted the Veteran was in an auto accident the night of December 1st.  Review of records related to this accident shows complaints of pain in the knees.  Complaints related to the back were not noted.  In April 1968, the Veteran was seen with complaints related to the legs and back after catching a falling hatch.  The examiner noted apparent muscle strain, intercostal and rhomboid groups - back.  In June 1968, the Veteran was seen with complaints of stiff neck and upper back with pain radiating down both arms.  Impression was myalgia secondary to a viral upper respiratory infection.  
 
Service treatment records also show that the Veteran was admitted to the hospital from July 6, 1969 to July 9, 1969.  He was apparently bending over sideways and happened to cough and he noted severe pain in his infrascapular area on the left side.  He was reportedly unable to straighten up and thought he felt something pop in his back.  Physical examination revealed tenderness to palpation over the rhomboideus minor and immediately lateral to the tip of the left scapular.  He was treated conservatively and he improved with time.  Discharge diagnosis was acute muscular strain to left posterior thoracic area.  On examination for discharge in March 1970, the Veteran's spine was reported as normal on clinical evaluation.  
 
A December 2001 report of primary treating physician shows the Veteran suffered an on-the-job injury on June 9, 2001.  On that date, the Veteran was standing on a desk when the desk gave way, causing him to flip over and fall approximately five feet landing forward, striking his chin and the entire right side of his body against the floor.  He was knocked unconscious for a brief period of time.  He awakened and had immediate onset of symptoms in his chin, head, neck, right hand, right shoulder, right knee, right heel and right hip.  X-rays of the lumbar spine taken in November 2001 showed that alignment was well preserved without evidence of spondylosis, spondylolisthesis, fracture, dislocation or scoliosis.  Disc heights were well preserved throughout the lower lumbar spine.  Following physical examination the impressions included lumbar strain.  The report also references portions of the Veteran's deposition, wherein he reported that he compressed two disks in his neck during service, and that while working at Home Depot, he injured his lower back, but his claim was denied due to the submarine injury.  
 
A February 2002 medical evaluation noted no evidence of lumbar injury in the recent accident.  
 
A March 2002 private report completed in connection with the workers' compensation claim includes a review of prior medical records.  An email dated June 7, 2001, prior to the June 9, 2001 industrial injury, from the Veteran indicates that his back was still giving him problems but he was down to four Aleve per day.  A May 6, 2001 email, also prior to the June 2001 industrial injury, stated that his "back has gone down and out!"  A February 1999 letter from the Veteran to his physician references a June 1998 lower back injury.  When the Veteran was asked about this injury, he stated that he injured his back at that time while working at Home Depot.  
 
A July 2002 MRI of the lumbar spine showed mild to moderate degenerative changes, worse at the L5-S1 level.  
 
An October 2002 statement from a private attorney states that the insurance adjuster indicated they were not covering any treatment of the lumbar spine because that went back to his time in the service.  
 
In a February 2003 supplemental qualified medical evaluation, Dr. J.L. noted prior injuries to the thoracic and lumbar spine and asserted that the current lumbar complaints were not a result of the June 2001 industrial injury, but rather an underlying process which continued to increase.  
 
A March 2003 primary treating physician's permanent and stationary report includes an impression of multilevel lumbar disc herniations, primarily at L3-4 and L5-S1 with annular tear, per MRI.  The physician noted that the Veteran represented a very difficult management dilemma and that his case had been quite difficult to unravel.  Regarding the lumbar spine, the physician noted that the orthopedic surgeon for the defense opined that the Veteran's back and lower extremity complaints were a function of a non-industrial polyneuropathy, such as amyotrophic lateral sclerosis.  The examiner noted that while the Veteran may have this underlying condition, he believed that the focus upon this directed attention away from the objective evidence of disc herniation and annular tearing seen on the MRI.  

Having reviewed all of the medical records, the March 2003 examiner did not believe that the allegation that the Veteran had a pre-existing lumbar disability could be substantiated.  As a result of the June 2001 injury, the Veteran's lumbar spine region became symptomatic.  It was the March 2003 examiner's belief that the Veteran clearly sustained a contusion episode with strain to his lumbar spine that aggravated his lumbar region and can, to a degree of reasonable medical probability, be considered the causal agent behind the lumbar spine MRI findings and the patient's symptoms.  
 
A March 2005 VA record notes the Veteran has had chronic back and neck pain since a fall in 2001.  A July 2005 VA record notes the Veteran suffered a traumatic incident 40 years ago in which he subsequently had an L2 compression fracture.  The Veteran reportedly He had complained of back pain since that time which worsened after a June 2001 accident.  
 
An August 2005 VA record notes a history of painful vertebral compression fracture L2 refractory to current conventional medical therapy.  The Veteran underwent a successful fracture reduction and internal fixation (kyphoplasty) of the L2 vertebra.  
 
A November 2005 statement of condition completed by Dr. W.W. indicates that the Veteran has painful strained bilateral iliolumbar ligaments not service related.  A March 2006 statement of condition completed by Dr. W.W. stated that after review of all available medical evidence, it was his opinion that the Veteran's current conditions, to include a vertebral compression at L2 and lumbar ligament disorders, were directly related to his military service. A rationale for this opinion was not offered.

An April 2006 statement from the Veteran's spouse indicates that she has witnessed him going to doctors, chiropractors and massage therapists since she met him in the summer of 1974.  She stated that the conditions he sought relief from were directly related to his in-service injuries.  
 
In November 2010, Dr. W.W. stated that the Veteran clarified the history of the original injury to his lower back.  That is, he stated that in 1968 while he was aboard a submarine conducting secretive war games, it collided with the Nantucket shelf and he was injured in the accident.  He stated there was a delay in examining him and no records were made of his injuries because of the secretive nature of the war games.  A July 2005 MRI revealed an L2 vertebral compression fracture with mild edema suggesting a subacute fracture.  Dr. W.W. stated that this was not suggestive of an old healed fracture that stemmed from 2005, but possibly an old one from 2005 that either never completely healed or that was reinjured.  He further pointed out that if the original injury was sufficient to cause a compression fracture back in 1968, it may have also been sufficient to have contributed to early degenerative arthritis of other parts of the spine.  
 
At the April 2013 videoconference hearing, the Veteran testified that he was in an auto accident in December 1966 and provided a history of persistent low back pain since.  He also reported that he had a hatch come down on him in April 1968.  The Veteran stated that he submitted several nexus statements in support of his claim.  
 
An April 2013 statement from a VA physician, Dr. D.F. states that the Veteran has extensive lumbar and cervical pain with severe degenerative joint disease probably secondary to injury he received in the Navy.  
 
VA radiology records (undated and signed by Dr. W.W.) note that the Veteran's chronic pain condition which includes vertebroplasty L2, no longer painful, was a condition that had stemmed following an injury sustained while on a submarine which collided with a sea wall.  In addition to that injury, he also had numerous other strains of his body which have been chronic in nature including bilateral iliolumbar ligament strains and bilateral paracervical muscle strains.  
 
The Veteran underwent a VA back examination on February 5, 2014 conducted by Dr. L.B.  The diagnoses were listed as degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran described acute onset of low and mid back pain after a submarine accident and motor vehicle collision.  He indicated that the acute symptoms diminished, but described an episodic course since onset with increasing intensity and frequency of exacerbations.  The examiner provided a negative opinion on secondary service connection, stating that the Veteran's residual cervical stability, motion, and alignment was too functional to cause or aggravate a lumbar degenerative process.  
 
The Veteran underwent an additional VA spine examination on February 25, 2014.  The diagnosis was lumbosacral strain.  The examiner, Dr. M.H., provided an opinion as follows: 

The Veteran's lumbar strain is less likely than not incurred or causes by active service.  (A) lumbar strain is caused by strain on the muscles and soft tissues of the back.  It may be due to repetitive usual use or due to a particular event like lifting, or a combination.  It generally resolves with rest, and then can recurr (sic).  It is less likely than not his lumbar strain is related to service 44 years ago, and more likely more recent stressors on his lumbar back contributed to his current lumbar strain.  
 
Regarding secondary service connection, the examiner stated:
 
The veteran's lumbar strain is less likely than not, caused by or aggravated by cervical degenerative disc disease and facet arthritis.  The cervical spine and lumbar spine are at opposite ends of the spine.  A cervical spine condition would not be expected to cause or aggravate a lumbar spine condition.  
 
An additional medical opinion was obtained in July 2015.  The examiner reviewed the claims folder, to include service treatment records and the February 2014 VA examinations.  The following opinion was provided:
 
Although the veteran reported episodes of intermittent back pain during active service, this is a frequent complaint among military personal (sic) and the general population with the literature citing 90% incident of back pain during one's lifetime.  Thus, back pain alone is clearly insufficient evidence of his current pathology.  Most importantly the veteran is a 72 year old male with evidence of an insufficiency compression fracture of the lumbar spine and multilevel degenerative spondylosis.  These changes are age related and there is no evidence by his cfile review or in the literature that would link these changes to his service.  An [motor vehicle accident] for example that occurred in the service would be expected to fracture his spine or cause significant trauma that often requires hospitalization or a prolonged treatment course when it is connected to later degenerative spine disease.  Furthermore, the area of injury tends to be well localized during traumatic cases of spondylosis.  In this case his diffuse disease coupled with his osteoporotic insufficiency fracture in the past demonstrates age related degenerative changes as a cause for his current pathology rather than service connected trauma that would have [occurred] approximately a half century ago.  Thus, it is more likely than not that his current degenerative spine condition and spasms and strain as a result of his current spine condition are all unrelated to active service, but rather are due to his age related compression fracture of the lumbar spine which required more recent kyphoplasty (a procedure done for age related compression fractures; it is not performed for old chronic fracture or injury.)  Again, its [less than 50 percent] likely that his current strain/sprain, pain and [degenerative joint disease] of the spine is service connected but its rather due to age related primary [osteoarthritis] of the thoracolumbar spine.  
 
The evidence of record shows a current thoracolumbar spine disability and service treatment records document some complaints related to the back.  In considering direct service connection, the Board acknowledges the reports by the Veteran and his spouse as to continuing symptoms and notes they are competent to report this information.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay persons are competent to report on that of which they have personal knowledge).  Notwithstanding, the Veteran's spine was reported as normal at separation and there is no objective evidence of a back disorder for many years following separation from active duty.  Indeed, findings related to the back are not shown until following the post-service injuries (1998 and 2001).  The Board further notes that the Veteran's history is not consistent throughout the record and appears to change based on the benefit he is seeking (workers' compensation benefits versus VA compensation benefits).   
 
The record contains numerous medical opinions addressing the etiology of the appellant's thoracolumbar disorder.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
 
Dr. W.W., a VA radiologist, has written several statements.  In November 2005, he stated that the bilateral iliolumbar ligament strains were not related to service.  In March 2006, he indicated the current lumbar conditions were related to service.  These statements are inconsistent and without rationale.  As such, they are not probative.  In November 2010, Dr. W.W. provided another statement.  Even assuming it is based on an accurate history, it is not probative because it is speculative in nature ("may also have been sufficient").  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  The undated radiology record is conclusory and lacks rationale and is not probative.  
 
The April 2013 statement from Dr. D.F. is not supported by any rationale and is also speculative ("probably").  Thus, it is not probative.  
 
The Board acknowledges that there are extensive records pertaining to the Veteran's June 2001 industrial injury and subsequent claim.  On review, the medical reports were generally made in the course of the workers' compensation claim and the opinions vary depending on the party and whether they are seeking to have the lumbar complaints covered or to have them attributed to another source.  On review, these records show that the Veteran suffered post-service injuries in June 1998 and June 2001, but they do not serve to establish a nexus between current thoracolumbar spine disability and active service.  
 
The June 2015 remand noted several issues with the February 2014 VA opinion on direct service connection.  Given these concerns, the Board does not find this opinion probative. 
 
The July 2015 VA examiner provided a negative opinion.  The opinion was based on a thorough review of the claims folder and was supported by adequate rationale.  The Board finds this opinion highly probative.  
 
On review, the preponderance of the probative evidence is against the claim for direct service connection.  The Board acknowledges the Veteran's contentions that he has submitted numerous nexus statements in support of his claim.  As discussed above, these statements are not considered as probative as, e.g., the July 2015 VA opinion, and therefore, are insufficient to establish nexus.  The Board has also considered the Veteran's assertions that his current thoracolumbar spine disorders are related to events during service.  The Veteran, however, is not competent to provide an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Simply put, the Veteran's lay assertions are not sufficient to outweigh the well-reasoned VA opinion of record.  
 
There is no evidence of thoracolumbar spine arthritis manifested to a compensable degree within one year following discharge from active duty and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).  
 
The evidence is also against finding that the current thoracolumbar spine disorders are proximately due to or aggravated by service-connected cervical spine disability.  The June 2014 and June 2015 VA opinions regarding secondary service connection are both negative and the record does not contain probative evidence to the contrary.  
 
The doctrine of reasonable doubt is not for application and the claim is denied.  38 C.F.R. § 3.102.
 
Lung disability
 
In September 2005, the RO denied entitlement to service connection for lung disorder to include due to pneumonia.  The Veteran disagreed with the decision and perfected this appeal.  
 
The Veteran asserts that he has a current lung disorder related to service.  At the April 2013 videoconference hearing, the Veteran testified that he had 22 entries of bronchitis or pneumonia during service.  He argued that these situations were caused by breathing noxious fumes on the submarine.  He reported that he  did not smoke until service and testified that he quit right after he got out.  The Veteran also reported in-service radiation exposure.  
 
Service treatment records show that on enlistment examination in January 1961, the Veteran's lungs were reported as normal on clinical evaluation and chest x-ray was negative.  In May 1961, the Veteran was treated for bronchopneumonia.  Chest films revealed a right vascular infiltration.  In November 1961, the Veteran underwent a submarine physical.  Chest x-ray at that time showed findings consistent with the residua of previously healed inflammatory changes.  There was no definite evidence of findings of those of an active acute pleural or parenchymal disease.  

In July 1962, the Veteran was treated for bronchopneumonia.  Chest x-ray revealed an infiltrate in the right lung base.  

In June 1963, the Veteran was treated for chronic bronchitis with allergic component.  In July 1963, the Veteran was treated for acute bronchitis and acute pleurisy.  It was noted that he had pneumonia on three occasions in the past two years.  Chest x-ray showed increased bronchial markings in the right middle lobe.  In October 1963, the Veteran was admitted to the Naval Hospital for evaluation of a chronic bronchitis.  A May 1964 Chest x-ray showed pleural tenting of the left diaphragm that was consistent with an old inflammatory process.  At his March 1970 discharge examination the Veteran's lungs were clinically evaluated as normal.  Chest x-ray was within normal limits.  
 
A March 9, 2005 VA chest x-ray showed: (1) moderately distended lungs with upper lobe oligemia consistent with centrilobular emphysema; (2) persistent left lower lobe posterior focal segment and lingular consolidation consistent with multifocal pneumonia.  Persistent lingular curvilinear atelectasis or scarring; (3) calcified granuloma in the left upper lobe consistent with prior granulomatous infection; and (4) compared to March 8, 2005, there has been no significant change in the lingular and left lower lobe consolidation.  
 
A February 2009 VA record notes the Veteran was seen for a sinus/ear infection.  He reported a productive cough for 30 days.  The impression was persistent symptoms of bronchitis for one month.  A May 2010 VA record includes an impression of "chronic obstructive pulmonary disease?"  The physician noted the Veteran was upset that he may have had this for years and no one told him.  The evidence was not conclusive.  He had a single chest x-ray in 2005 showing oligemia, but the examination findings and symptoms were not strongly suggestive of chronic obstructive pulmonary disease.  The Veteran subsequently underwent pulmonary function tests.  Spirometry, lung volumes, and diffusion capacity of the lung for carbon monoxide were within normal limits.  
 
Private medical records dated in July 2010 note an equivocal history of emphysema or chronic obstructive pulmonary disease.  The Veteran also reported asbestos exposure while in the Navy.  The clinical assessment included chronic obstructive pulmonary disease.  
 
In December 2010, the Veteran submitted a statement indicating he was having increased lung area pain and very large amounts of sputum.  He reported a nasty cough, dyspnea, and that he now had a diagnosis of emphysema.  
 
In May 2013, a VA physician, Dr. P.C., indicated he was asked to provide a letter commenting on whether the diagnosis of chronic obstructive pulmonary disease was service-related.  The physician stated he first saw the Veteran in September 2007 and last saw him in May 2010.  During that time, he had a diagnosis of obstructive sleep apnea but not chronic obstructive pulmonary disease.  Dr. P.C. stated that pulmonary function tests were normal and as of May 2010, the Veteran did not meet the diagnostic criteria for chronic obstructive pulmonary disease.  The Veteran stated that he has since been diagnosed with chronic obstructive pulmonary disease and the question was whether this was the result of occupational exposure to fumes while in the Navy.  Dr. P.C. stated he had no basis on which to make such a conclusion.  
 
The Veteran underwent a VA examination in February 2014.  He reported radiation exposure as well as a brief smoking history and exposure to second hand smoke during service.  He stated that he noticed tightness in his chest and a cough four years ago and was started on an inhaler at that time.  Later, he stated that the cough started 15 years ago.  He also reported he had frequent bronchitis and pneumonia in service and two hospitalizations since separation.  On examination, lungs were clear to auscultation.  Pulmonary function tests done in February  2014 showed normal spirometry and no obstructive defect.  Lung volumes could not be completed due to coughing.  The examiner noted that VA records list a diagnosis of chronic obstructive pulmonary disease, but there is no indication where this diagnosis originated.  There were no pulmonary function tests showing an obstructive defect and the February 2014 chest x-ray showed no significant findings.  Diagnosis was "no diagnosis."  The examiner stated there was insufficient evidence to warrant a diagnosis of a lung condition.   The examiner further stated that the Veteran has a cough and subjective shortness of breath, but cough is a symptom, not a condition.  The Veteran was on an ACE inhibitor and the examiner wondered if the cough was from that.  
 
In July 2015, an opinion was obtained from a VA board-certified pulmonologist.  The examiner reviewed all pertinent records including service treatment records, post-service treatment records, post-service medical records and lay statements, as well as the Virtual VA and VBMS electronic claims files.  The examiner summarized the relevant records, to include chest x-rays and pulmonary function tests, and provided the following opinion:
 
Based on the reviewed information, Veteran does not have a current lung disorder.  Veteran was admitted multiple times during military service with respiratory illnesses (bronchopneumonia, viral pneumonitis, bronchitis).  The great majority of individuals will fully recover from these types of acute illnesses with no permanent sequelae.  Indeed, based on history, lung imaging, and pulmonary function tests, Veteran did make a full recovery from these illnesses.  His [chest x-rays] and [pulmonary function tests] do not show any permanent consequences of these past illnesses.  Veteran does not have a diagnosis of [chronic obstructive pulmonary disease] (a group of obstructive lung diseases that includes emphysema and chronic bronchitis).  The diagnosis of [chronic obstructive pulmonary disease] is made by spirometry.  As stated in the Global Initiative for Chronic Obstructive Lung Disease (GOLD) guidelines, "spirometry is required to make a clinical diagnosis of [chronic obstructive pulmonary disease]; the presence of a postbronchodilator FEV1/FVC < .70 confirms the presence of persistent airflow limitation and thus of [chronic obstructive pulmonary disease]".  Veteran had spirometry on 3 occasions at the VA San Diego and all were normal, with a FEV1/FVC ratio well above 0.70.  This effectively rules out [chronic obstructive pulmonary disease].  Though he did have one [chest x-ray] in 2005 that stated "upper lobe oligemia consistent with emphysema", this is not how the diagnosis of [chronic obstructive pulmonary disease] is made.  It must be confirmed by spirometry.  Moreover, this finding was seen only once out of 9 reviewed [chest x-rays].  Finally, it should be mentioned that respiratory symptoms are frequently misattributed to [chronic obstructive pulmonary disease].  Many patients seen in a Pulmonary Specialty Clinic carry the diagnosis of [chronic obstructive pulmonary disease] but are later found not to have [chronic obstructive pulmonary disease] after spirometry.  Symptoms such as shortness of breath and wheezing can be due to other medical conditions, such as heart failure.  So the fact that [chronic obstructive pulmonary disease] is at times mentioned in Veteran's problem lists or past medical history is not surprising and occurs all too frequently.  Based on three sets of normal pulmonary function tests, we can conclude with certainty that the Veteran does not have [chronic obstructive pulmonary disease].  Taken together, the reviewed records, medical history, lung imaging and pulmonary function tests do not provide any evidence of any current lung disorder.  Since there is no diagnosed lung disorder, I cannot comment on relation to military service.  
 
As set forth, the Veteran was treated for pneumonia and bronchitis on several occasions during service.  The Board acknowledges that chronic bronchitis was noted during service.  Notwithstanding, the July 2015 opinion from the VA pulmonologist clearly states that the Veteran made a full recovery from these illnesses and that objective testing did not show any permanent consequences of these past illnesses.  There is no evidence of compensably disabling  bronchiectasis within one year following discharge from active service.
 
In reviewing the record, the Board acknowledges the diagnosis of obstructive sleep apnea and notes this disorder is listed as a respiratory disorder.  See 38 C.F.R. § 4.97 Schedule of Ratings - respiratory system.  The Veteran, however, does not contend that his sleep apnea is related to service and instead contends he has a "lung disorder," namely chronic obstructive pulmonary disease.  
 
The Board acknowledges the medical records indicating a diagnosis of chronic obstructive pulmonary disease and symptoms of bronchitis.  As discussed in the July 2015 VA opinion, however, the Veteran "does not have a diagnosis of [chronic obstructive pulmonary disease] (a group of obstructive lung diseases that includes emphysema and chronic bronchitis)."  The examiner further noted that "the reviewed records, medical history, lung imaging and pulmonary function tests do not provide any evidence of any current lung disorder."  
 
The July 2015 opinion was provided by a board-certified pulmonologist and based on a thorough review of the record, to include relevant diagnostic testing.  The pulmonologist's opinion is considered far more probative than unsubstantiated diagnoses listed in the VA problem list or in clinical records.  To the extent the Veteran has a cough and is prescribed an inhaler, the cough has been described as a "symptom" and has not been attributed to any specifically diagnosed lung disorder.  

The Board acknowledges the Veteran's contentions but notes he is not competent to diagnose chronic obstructive pulmonary disease or other lung disorder.  Woehlaert.  Accordingly, the Board does not find evidence of a lung disorder at any time during the appeal period.  
 
The Board further acknowledges the Veteran's contentions concerning radiation and notes there is evidence of some exposure to nonionizing radiation in the record.  Without a current lung disorder, however, additional consideration pursuant to 38 C.F.R. §§ 3.309(d) or 3.311 is not warranted.  
 
In summary, the preponderance of the probative evidence is against finding that the Veteran currently has a lung disorder.  The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  
  
ORDER
 
Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to cervical degenerative disc disease and facet arthritis, is denied.
 
Entitlement to service  connection for a lung disability, to include due to ionizing radiation, is denied.
 
 
REMAND
 
In September 2013, the Board remanded the hearing loss claim to the RO for referral for extraschedular consideration.  In December 2013, the Director, Compensation Service, completed an administrative review.  The Director determined that no unusual or exceptional disability pattern had been presented that would render application of the rating schedule impractical and that the evidence did not demonstrate that the Veteran was unemployable due to hearing loss.  The Director determined that entitlement to an extraschedular evaluation for bilateral hearing loss was not established.  
 
In June 2015, the Board dismissed the issue of entitlement to an extraschedular rating for bilateral hearing loss for lack of jurisdiction.  This decision was subsequently vacated.  Pursuant to the July 2016 joint motion, the parties agreed that although the Board does not have the authority to assign an extraschedular rating in the first instance, when an initial decision as to an extraschedular rating is appealed, the Board is required to conduct a de novo review of the matter.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The parties further agreed that the Board's statement of reasons or bases for declining to conduct that review were inadequate and contrary to current case law.  
 
In November 2016, the attorney argued that the Director was subject to the same reasons or bases requirements as the RO and the Board.  The attorney further argued that "proper and adequate consideration of Section 3.321(b)(1) involves addressing the 'collective impact of a veteran's disabilities'."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this regard, the attorney noted that the Veteran was also service-connected for tinnitus, which when combined with his bilateral hearing loss profoundly interfered with his ability to safely go about completing the activities of daily life.  In support of these contentions, the Veteran and his spouse submitted affidavits dated in September and October 2016.  
 
On review, the Director's opinion does not address the collective impact of the Veteran's service-connected disabilities.  The Board acknowledges the Veteran is service-connected for cervical spine disability, tinnitus and bilateral hearing loss, but notes that the argument focuses on the collective impact of the bilateral hearing loss and tinnitus disorders.  Considering the attorney's arguments, as well as the affidavits submitted, the Board finds that the case should be referred back to the Director, Compensation Service, for an addendum opinion with respect to the collective impact of the Veteran's service-connected disabilities in deciding whether an extraschedular rating is warranted.  
 
In this regard, the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Moreover, "the Director of [the Compensation and Pension Service] (is) uniquely suited to determining what extrascheduler rating level."  Anderson v. Shinseki, 22 Vet. App. 423, 431 (2008) (J. Schoelen concurring).  While Kuppamala is binding on the Board, given the expertise of the Director it is vital that adequate reasons and bases be provided in any determination by that office granting or denying entitlement to an extraschedular rating.  Hence, further development is in order.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The December 2013 opinion should be returned to the Director, Compensation Service, for addendum.  The VBMS and Virtual VA folders must be available for review.  The Director is requested to review the record, to include the September and October 2016 affidavits provided by the Veteran and his spouse.  The Director must specifically determine whether, to accord justice, the collective impact of the Veteran's bilateral hearing loss disability and tinnitus warrants the assignment of an extraschedular rating.  In so doing, the Director must provide an adequate statement of reasons and bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claim which would favor the assignment of an extraschedular rating.  
 
2.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


